Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 06/24/2021 have been fully considered but they are not persuasive. Applicant argues on the remarks pages 6-9, [In response to this rejection, Applicant submits that Nakamura does not expressly or inherently disclose "recognize, when detecting, in a column or a row having one item name as a starting point in the joined table area, an item name different from the one item name at a position advanced in one direction, an area that extends from the different item name as a different table area," as recited in claim 1. In contrast to this feature of the claim, Nakamura only discloses recognizing the existence of a column of numbers in order to recognize a money amount column. See, e.g., FIG. 2 (reproduced below); [0030]- [0042]. Names and numbers are completely different. Thus, Nakamura's detection of a column of numbers does not correspond to detecting one item name as a starting point in the joined table area. 
Page 6 of 9 Application No. 16/819,257 Attorney Docket No. 109896.PD244US 
Further, Nakamura does not disclose detecting an item name different from the one item name. Nakamura only looks for different number values with or without commas in the value. Also, since Nakamura is only looking for money amount columns, Nakamura does not recognize an area that extends from the different item name as a different table area. In other words, Nakamura uses a completely different recognition strategy from that of the present invention, and thus the disclosures of Nakamura do not correspond to the aforementioned feature of claim 1. Therefore, claim 1 is patentable over Nakamura. Claims 2-5 and 9 are patentable at least because of their dependence from claim 1.], examiner respectfully disagrees. 
First of all due to the recital of or in the claim i.e column or row only one is required to be met. 
Second of all as pointed out in the last office action Nakamura clearly disclose recognize, when detecting, in a column (para 0021, 0027-0028, 0037, 0041, fig 2c discloses and shows the table area 33 with different columns 51-55 starting from column 51 into Col 54 i.e “100”, i.e one item name as starting point in the joined table area 33), an item name different from the one item name at a position advanced in one direction (different item # 54 (1,000 amount name recognized i.e the item name different from the item name “100”) in the direction going down as seen in fig 2c-d is a recognized by character recognition part 42 meeting the claim limitations), an area that extends from the different item name as a different table area (paras 0021-0022,0037 and figs 2c-d i.e area of different item 54 i.e 10,000 box as different table area that extends from 1,000 area box meeting the above limitations).  In view of the above examiner maintains the rejections presented in the last office action.Page 7 of 9 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura Toshihiro (JP2000011071) hereafter Nakamura.

1. Regarding claim 1, Nakamura discloses an information processing apparatus (figs 1-2 shows an apparatus performing the table recognition) which performs table recognition on an input image including a joined table area including different table areas joined, the information processing apparatus configured to: 
perform character recognition processing on at least the joined table area of the input image (Paras 0018-0030, figs 1-2 discloses and shows performing OCR (character recognition part 42) on the joined table area 33 of the image of object 21 scanned by the scanner 20 meeting the claim limitations); 
extract an item name from a character string obtained as a result of the character recognition processing (paras 0020-0022, 0037 and fig 2c-d shows the extracted amount column 54 (i.e an item name) as a result of the character recognition part 42 (i.e from a character string 100, 1,000, 10,000 etc meeting the claim limitations); and 
recognize, when detecting, in a column (para 0021, 0027-0028, 0037, 0041, fig 2c discloses and shows the table area 33 with different columns 51-55 starting from column 51 into Col 54 i.e “100”, i.e one item name as starting point in the joined table area 33), an item name different from the one item name at a position advanced in one direction (different item # 54 (1,000 amount name recognized i.e the item name different from the item name “100”) in the direction going down as seen in fig 2c-d is a recognized by character recognition part 42 meeting the claim limitations), an area that extends from the different item name as a different table area (paras 0021-0022,0037 and figs 2c-d i.e area of different item 54 i.e 10,000 box as different table area that extends from 1,000 area box meeting the above limitations).  

2. Regarding claim 2, Nakamura discloses the information processing apparatus according to claim 1, wherein the one direction comprises a top-to-bottom direction of the joined table area in the column, and a left-to-right direction of the joined table area in the row (fig 2c-d shows a top-to-bottom direction of the joined table area in the column (fig 2d column 54), and a left-to-right direction of the joined table area in the row (figs 2c-d shows the left to right of the amount digits in the rows).  

3. Regarding claim 3, Nakamura discloses the information processing apparatus according to claim 1, further comprising an item name dictionary, wherein the information processing apparatus is configured to check the character string obtained as a result of the character recognition processing against the item name dictionary, to thereby extract the item name (paras 0026-0027, 0032 and 0037 discloses matching the standard dictionary name pattern against the recognized pattern meeting the claim limitations).  

4. Regarding claim 4, Nakamura discloses the information processing apparatus according to claim 1, wherein the information processing apparatus is configured to extract, as the item name, a character string in a leftmost and uppermost portion of the joined table area (figs 2c-2d and paras 0022, 0037 shows and discloses extracting the amount item character string (100) in a leftmost and uppermost portion of the joined table area meeting the claim limitations).  

5. Regarding claim 5, Nakamura discloses the information processing apparatus according to claim 1, wherein the information processing apparatus is configured to extract, when a plurality of the item names have been extracted in every other row in a direction of the row or (figs 2c-d, paras 0021-0022, 0037 shows the plurality of item names 100, 1,000, 10,000 etc in the direction of the row (i.e row 1, row 2 etc) of the column 54 (amount item) meeting the claim limitations, due to the recital of or only one is required to be met).  

6. Regarding claim 9, Nakamura discloses the information processing apparatus according to claim 1, wherein the information processing apparatus is configured to recursively recognize the different table area in the table area recognized as the different table area (figs 2c-d, paras 0020-0022, 0037 shows and discloses recursively (i.e one after other) recognize the amounts 100, 1,000, 10,000 etc in the column 45 (i.e the different table area(a)) of the table area 33 meeting the above claim limitations).  

7. Claim 14 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Guo et al. (US20200151252) hereafter Guo.

8. Regarding claim 6, Nakamura discloses the information processing apparatus according to claim 1. Nakamura shows the information processing apparatus recognizing the table as seen in figs 1-2. Nakamura is silent and however do not recite in exact claim language wherein the information processing apparatus is configured to recognize, when failing to detect, in a column or a row having one item name as a starting point in the joined table area, an item name different from the one item name at a position advanced in one direction, that the column or the row is in a same table area.
	Guo discloses wherein the information processing apparatus is configured to recognize, when failing to detect, in a column or a row having one item name as a starting point in the joined table area, an item name different from the one item name at a position advanced in one direction, that the column or the row is in a same table area (figs 2-4 and paras 0053-0061, 0104 shows and discloses recognizing erroneous or incorrect or missing information in the tables at a position advanced in the one direction (i.e the row or the column) meeting the above claim limitations). Before the effective filing date of the invention was made, Nakamura and Guo are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be an improved data processing specifically to error correction in tables at para 0001. Therefore it would be obvious and 

9. Regarding claim 11, Nakamura discloses the information processing apparatus according to claim 1. Nakamura shows and discloses in fig 1 element 15 display  apparatus configured to display a recognition result of the table area (fig 2 shows the table); fig 1 para 0007 and 0015 input device 14 i.e the keyboard for editing the data. Nakamura however is silent and dot recite in exact claim language further comprising: an input apparatus configured to receive a correction input of a correspondence between the item name and an item value with respect to the recognition result displayed on the display apparatus.  
	Guo discloses and shows an input apparatus configured to receive a correction input of a correspondence between the item name and an item value with respect to the recognition result displayed on the display apparatus (figs 1-4 shows the display apparatus (fig 1 monitors), a keyboard 220 and figs 3-4 and para 0104 correcting the incorrect or missing (i.e the recognized data) meeting the limitations of an input apparatus configured to receive a correction input (correct) of a correspondence between the item name and an item value with respect to the recognition result displayed on the display apparatus (fig 4 shows the recognition results of the table of fig 3). Before the effective filing date of the invention was made, Nakamura and Guo are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be an improved data processing specifically to error correction in tables at para 0001. 

10. Regarding claim 12 as best understood by the examiner, Nakamura and Guo discloses the information processing apparatus according to claim 11. Guo discloses and shows in figs 3- 4 shows the error data from the recognized table, para 0104 discloses the correction of the information of the incorrect data (i.e the item name dictionary) and fig 1 shows the storage 108 which obviously stores the corrected data meeting the limitations of further comprising an item name dictionary, wherein the information processing apparatus is configured to store, in the item name dictionary, an item name newly designated through the input apparatus.  

11. Regarding claim 13, as best understood by the examiner, Nakamura and Guo disclose the information processing apparatus according to claim 12. Guo shows and discloses the correction of incorrectly recognized data and storing 108 in figs 1-4 and para 0104 obviously meeting the limitations of wherein the newly designated item name includes an alternative spelling or expression of an item name already included in the item name dictionary.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being anticipated by Nakamura in view of Ito et al. (US20120237131) hereafter Ito.

12. Regarding claim 7, Nakamura disclose the information processing apparatus according to claim 1. Nakamura shows and discloses paras 0021-0022, 0037 recognizing the different table (fig 2d) in the direction of the column the amounts 100, 1,000, 10,000 etc (i.e different ruled lines), meeting the limitations of wherein the information processing apparatus is configured to detect or in a direction of the column. Nakamura also shows the fonts or recognized digits/characters in black color in fig 2d. Nakamura however is silent and do no recite in exact claim language detect a change of color in the joined table area.
	Ito in the same filed of endeavor and analogous art shows and discloses detecting a change of color in the joined table area (fig 4 and para 0055 discloses OCR engine extracting the first areas and the second areas in the joined table area by detecting colors other than black (i.e change in color) meeting the above claim limitations). Before the effective filing date of the invention was made, Nakamura and Ito are combinable. The suggestion/motivation is an enhanced and efficient OCR apparatus/method at para 0120. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Ito in the apparatus of Nakamura to obtain the invention as specified in claim 7.

13. Regarding claim 8, Nakamura discloses the information processing apparatus according to claim 1. Nakamura shows and discloses in paras 0021-0022, 0037 recognizing the different table (fig 2d) in the direction of the column the amounts 100, 1,000, 10,000 etc (i.e different ruled lines areas i.e an area that extends in the direction of the column), meeting the limitations of wherein the information processing apparatus is configured to detect fig 2d. Nakamura however is silent and do no recite in exact claim language at least one of a character class change of a font, a thickness change of the font, or a color change in the joined table area.
	Ito in the same filed of endeavor and analogous art shows and discloses at least one of (fig 4 and para 0055 discloses OCR engine extracting the first areas and the second areas in the joined table area by detecting colors other than black (i.e change in color) meeting the above claim limitations). Before the effective filing date of the invention was made, Nakamura and Ito are combinable. The suggestion/motivation is an enhanced and efficient OCR apparatus/method at para 0120. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Ito in the apparatus of Nakamura to obtain the invention as specified in claim 8.
Claim 10 is rejected under 35 U.S.C. 103 as being anticipated by Nakamura in view of KODURU (US20160055376) hereafter KODURU.

14. Regarding claim 10, Nakamura discloses the information processing apparatus according to claim 1, wherein the information processing apparatus is configured to record results of recognition indicating the different table area in a database (figs 1-2 shows the apparatus, Table and paras 0014, 0016 discloses OCR RAM 13 which meets the limitations of storing the results of recognition (OCR) in the database (data) in the RAM 13. Nakamura however is silent and do not recite in exact claim language different tables, and wherein the different tables each have a link between the different tables.  
	KODURU discloses different tables, and wherein the different tables each have a link between the different tables (Fig 1 para 0036-0037,0048 disclose identifying tables (i.e different tables) and necessary data to be extracted in the document (OCR recognition) and the data storage 102 (storing the tables) and the link (two way communication) meeting the claim limitations of the different tables each have a link between the different tables, examiner notes that the specifics of the link are not required by the current claim). Before the effective filing date of the invention was made, Nakamura and KODURU are combinable because they are from the same filed of endeavor and are analogous art of OCR data processing on table. The suggestion/motivation would be a reduced processing time (i.e faster) data (i.e tables) processing system/method para 0036. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of KODURU in the apparatus/method of Nakamura to obtain the invention as specified in claim 10.

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669